Citation Nr: 1533891	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-31 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a heart disorder.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a gunshot wound to the back.

3.  Entitlement to service connection for gastroesophageal reflux disease.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to an effective date earlier than July 13, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to an increased rating for PTSD, currently evaluated as 70 percent disabling. 

7.  Entitlement to an increased rating for right knee bursitis, currently evaluated as 20 percent disabling.

8.  Entitlement to an increased rating for a left knee arthritis, currently evaluated as 20 percent disabling

9.  Entitlement to an increased rating for right foot pes planus with bunionectomy scars, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for left foot pes planus with bunionectomy scars, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased rating for facial dermatitis, currently evaluated as 10 percent disabling

12.  Entitlement to increased (compensable) rating for residuals of a left second toe fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to February 1979 and from September 1990 to September 1992.  He also served in the reserve.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Los Angeles, California that denied the issues listed on the title page of this decision.

The case was remanded in February 2015 to schedule the Veteran for a hearing.

The Veteran was afforded a videoconference hearing at the RO in April 2015 before the undersigned sitting at Washington, DC.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During personal hearing in April 2015, the Veteran's representative pointed out that the appellant had not had a VA examination of his service-connected disabilities since June 2011 and that symptoms associated with the conditions had worsened since that time.  It was requested that the Veteran be scheduled for current VA examinations.  The United States Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. 38 C.F.R. § 3.326 (2014); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  Given the Veteran's testimony and his representative's arguments at the April 2015 hearing that the appellant's symptoms had worsened, and the fact that he has not been examined by VA since 2011, new examinations are in order.

The Veteran testified that he sustained a gunshot wound to the back during a period of Active Duty for Training in 1987 while visiting his mother on leave  in South Central Los Angeles.  He testified that his wound was treated at the Freeman Hospital in Inglewood, California, however, the record does not contain any clinical data from this facility.  As such, the Veteran will be contacted and requested to furnish authorization to retrieve these records to include records from any records depository should Freeman Hospital be determined to be closed.  (The Board takes administrative notice of the fact that Daniel Freeman Memorial Hospital may have closed in 2006, that a former facility named Daniel Freeman Marina Hospital is now named Marina Del Rey Hospital, and that a third campus is now known as Centinela Hospital Medical Center.)  

Further, the RO is advised that the appellant alleges that at the time he was wounded he was assigned to either the Fourth Light Anti-Aircraft Missile Battalion, or a Hawk Missile Battalion.   Hence, efforts to secure pertinent records from these units must be undertaken. 

Additionally, the appellant maintains that he has received continuing VA outpatient treatment through the Los Angeles, California VA system.  The record discloses that with the exception of some clinic notes dated in May 2015, there are no VA outpatient clinical data since May 2012.  As there is the potential existence of additional VA clinical data, all ensuing pertinent VA clinical records must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA outpatient treatment records dating from June 2012 through the present should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and request that he provide authorization identifying the dates, names and addresses of all providers, including Freeman Hospital, as well as any within the VA system, who treated him for any claimed disability on appeal.  After securing the necessary releases, the RO must request this information and associate it with the claims folder.

2.  Request all VA treatment records from the Los Angeles VA outpatient system dating since June 2012 and associate them with the claims folder.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for VA examinations to evaluate his nature and extent of his posttraumatic stress disorder, right knee bursitis, left knee arthritis, bilateral pes planus, facial dermatitis, and left toe fracture residuals.  The examiners must be provided access to the VBMS and Virtual VA files, and each examiner should acknowledge their review of all pertinent records.  All pertinent clinical findings addressing the nature and extent of each of these disorders must be reported in detail and specific diagnoses must be provided as to each claimed disorder.  

4.  The Veteran must be given adequate notice of all examinations, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2014).  Any failure to appear for an examination should be noted in the file. 

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


